               Case 1:19-cr-20178-CMA Document 167-1 Entered on FLSD Docket 10/13/2019 Page 1 of 1
                                                                                                             Robert Shapiro and Insider Related Activity




                                                                                                                         Lenders/Investors
                                                                                                                           Approx. 8,000



                                                                                                                            ~$1.3 Billion
                                                                                                                          8/2012 - 11/2017




                                                                                                Woodbridge Mortgage Investment Fund
                                                                                                1,2,3,3A,4

                                                                                                Woodbridge Commercial Bridge Loan Fund
                                                                                                1/2


                                                       Sole Authorized Signer                                         Comerica #0647/3483/
                                                                                                                    2992/7897/2703/8333/1498
                              Robert Shapiro




                                                                                          $476M                                $642M                                $1.2M
                                                                                      7/2012 - 2/2016                     1/2016 - 12/2017                      2/2013 - 9/2015



                                                            Structured Settlements                        Woodbridge Group of Companies                             Woodbridge Capital
                                                                                                                                                                    Woodbridge Realty



                                                                     #7690/2482/9062/9558                                   #8192/8200                                    #9476            #2984




                                                                                                                               ~$57M




                   ~$19M                                                                                                        ~$9M                                                                             ~$29M




               Robert Shapiro                                                                                               Jeri Shapiro                                                               Credit Card (JP Morgan/Citi)
                                                                                                                       Sole Authorized Signer                                                      Sole Authorized Signer: Jeri Shapiro

                              $6,564,000
                                                             $1,846,294                                                                     $4,625,000                                                                       $14,633,313
                             purchase price
                                       4030 Longridge - Residency             Renovations                                                                In Trend Staging, LLC                                                             Operating/Marketing Related

                              $3,344,632                                                                                                   $1,291,178                                                                         $2,859,842

                                                   Travel                                                                                                 Paid to Jeri Shapiro                                                                        Other

                              $4,817,500                                                                                                   $1,038,407                                                                         $2,298,702

                                               TD Ameritrade                                                                                     Schwartz Media Buying Co., LLC                                                       Furniture & Home/Property Related

                                $1,375,457                                                                                                   $635,700                                                                         $2,275,302

                                              Joy Gravenhorst                                                                                   Davana Sherman Oak Owners, LLC                                                              Tax & Other Fee Related

                              $1,329,320                                                                                                    $422,500                                                                          $1,732,469

                                       Up and Coming Capital, LLC                                                                                      Stover Real Estate, LLC                                                       Lodging/Meals/Entertainment Related
                                            (Scott Schwartz)
                                                                                                                                             $391,287                                                                         $1,572,987

                                $924,871                                                                                                          Carbondale Basalt Owners, LLC                                                                       Retail

                                                   Other                                                                                    $346,000                                                                         $1,553,824

                                $920,199                                                                                                           Midland Loop Enterprises, LLC                                                                  Retail - Luxury

                                    Blanchard and Co. (Gold Related)                                                                         $332,750                                                                       $1,238,113

                                $672,973                                                                                                                   3X A Charm, LLC                                                                        Travel Related

                                               Auto Related                                                                                  $89,000                                                                          $812,317

                                $645,499                                                                                                           Direct Insurance Source, LLC                                                            Political / Other Contribution

                                          Golf/Country Club/Casino                                                                         $35,700                                                                           $674,238

                                $55,882                                                                                                                  204 Derby Ave, LLC                                                                   Professional Services

                                              Jewerly Related                                                                                ($12,020)                                                                        $449,493

                                $35,753                                                                                                                   Beeman Studio, LLC                                                                  Retail - Wine Related

                                               Loan Related                                                                                  (143,139)                                                                         $136,303

                              ($3,114,998)                                                                                                              Riverdale Funding, LLC                                                                     Art Related

                                       Moorpark Boca Funding, LLC                                                                                                                                                              $68,961

                                                                                                                                                                                                                                                  Auto Related




Note: Out of Net expense of $57 million, $15 million related to Operating/Marketing, $4 million to professional/legal services, and $2 million related to tax for a total of $21 million
